Citation Nr: 0727588	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  04-16 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for chronic fatigue as 
a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbances 
as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for gastrointestinal 
symptoms as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness.

5.  Entitlement to service connection for respiratory 
problems as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for neuralgic symptoms 
as a manifestation of an undiagnosed illness.

7.  Entitlement to service connection for cognitive 
impairments as a manifestation of an undiagnosed illness.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1983 to November 1989, and from January 1991 to 
October 1991.  He also has had service in the Army National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Jurisdiction of this appeal was later transferred to the RO 
in Roanoke, Virginia.  

With regard to the veteran's claim for service connection for 
chronic fatigue, the Board is denying this claim because 
these symptoms have been attributed to a known diagnosis of 
depression.  Consideration should be made as to whether 
service connection for depression is warranted on a direct 
basis.  Because this issue has not been adjudicated by the 
RO, it is referred to the RO for appropriate action.  The 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2006).

The claims for service connection for joint pain, respiratory 
problems, neuralgic symptoms, and cognitive impairment, as 
manifested by an undiagnosed illness, are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in the Southwest Asia 
theater of operations from February 1991 to August 1991.

2.  The veteran's chronic fatigue has been attributed to a 
diagnosis of depression.

3.  The veteran's sleep disturbances have been attributed to 
a diagnosis of post-traumatic stress disorder (PTSD).

4.  Since his separation from service in October 1991, the 
veteran has denied any gastrointestinal symptoms and there is 
no evidence of any treatment for any such symptoms.


CONCLUSIONS OF LAW

1.  The veteran's chronic fatigue is not the result of an 
undiagnosed illness incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 (2006).

2.  The veteran's sleep disturbances are not the result of an 
undiagnosed illness incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317.

3.  The veteran does not currently have gastrointestinal 
symptoms that are a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in November 2005.  
The letter provided him with notice of the evidence necessary 
to support his claims that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

A March 2006 letter provided notice on the rating and 
effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice was provided after the initial denial.  The timing 
deficiency was cured, however, by readjudication of the claim 
in a November 2006 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  
There is no reported evidence that has not been obtained.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the chronic fatigue and sleep disturbance 
claims, the veteran was provided with a VA examination in 
1996, subsequent to the submission of his claims.  With 
regard to the gastrointestinal claim, the veteran has not 
reported any objective manifestation of such a disability, 
and there is no other post-service evidence of a 
gastrointestinal disability.  There is thus no competent 
evidence of a current disability or signs and symptoms of 
such a disability, and an examination is not required.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that he 
served in Southwest Asia during the applicable period.

Service connection will be granted to Persian Gulf veterans 
for "qualifying chronic disability."  That term is defined 
as (a) an undiagnosed illness, (b) a medically unexplained 
chronic multisymptom illness that is defined as a cluster of 
signs and symptoms, and consists of chronic fatigue syndrome; 
fibromyalgia; and irritable bowel syndrome; or (c) any 
illness determined in regulations to warrant a presumption of 
service connection for Persian Gulf veterans.  38 U.S.C.A. § 
1117(a).  

No illness has been determined by regulation to warrant a 
presumption of service connection for Persian Gulf veterans.

An undiagnosed illness must be manifested by objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)); see also 71 
Fed. Reg. 75669 (Dec. 18, 2006) (to be codified at 38 C.F.R. 
§ 3.317) (extending the presumptive period to December 31, 
2011).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(2).  Further, a chronic disability is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period. 38 C.F.R. § 3.317(a)(3).  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness:  (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but does not have a "qualifying chronic 
disease", further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Legal Analysis

The veteran served in the Southwest Asia theater of 
operations from February 1991 to August 1991.  Therefore, the 
provisions of 38 C.F.R. § 3.317 are applicable.

The veteran claims he has chronic fatigue related to an 
undiagnosed illness.  The July 1994 Persian Gulf Registry 
that was completed by him indicates he complained 
specifically of feeling tired and depressed and lacking 
motivation.  He was referred to VA's mental health clinic and 
a provisional diagnosis of depression was made in December 
1994.  A January 1995 Persian Gulf War Progress Note 
indicates he was diagnosed with depression.  Follow-up 
records show treatment for depression.  Because chronic 
fatigue has been associated with a known diagnosis, service 
connection is not warranted for these symptoms as manifested 
by an undiagnosed illness under 38 C.F.R. § 3.317.  There is 
also no evidence of chronic fatigue syndrome or other 
recognized chronic multisystem illness.  As mentioned, 
service connection for depression on a direct basis is 
referred to the RO for initial consideration.  Combee, 34 
F.3d at 1042.

The veteran also claims he has sleep disturbances related to 
an undiagnosed illness.  The report of a February 1996 VA 
examination indicates the veteran complained that he had had 
insomnia for the past 4 years.  He said he had been diagnosed 
with PTSD.  A March 2005 VA treatment record indicates he 
said he was having difficulty sleeping and had flashbacks and 
nightmares of his military service.  He was diagnosed with 
PTSD.  Follow-up records show treatment for PTSD.  Because 
sleep disturbances have been attributed to a known diagnosis, 
service connection is not warranted for these symptoms as 
manifested by an undiagnosed illness under 
38 C.F.R. § 3.317.  Furthermore, in a March 2007 decision, 
the RO denied service connection for PTSD on a direct basis.

With regard to his gastrointestinal symptoms, the veteran's 
SMRs indicate he complained of stomach cramps in February 
1987.  In September 1988, he complained of back pain and 
vomiting.  He had diarrhea in October 1988 and was diagnosed 
with entritis.  In May 1989, he was diagnosed with gastritis, 
and in August 1989, he was diagnosed with entritis.  

Post-service, a December 1996 record indicates the veteran 
denied having any gastrointestinal problems. The July 1994 
Persian Gulf Registry that was completed by the veteran 
indicates he also denied any gastrointestinal problems, 
including abdominal pain or cramps, diarrhea, bowel problems, 
nausea or vomiting, stomach ulcer, or urinary problems.  
Later VA treatment records do not indicate any complaints of 
gastrointestinal problems or diagnoses.  

The evidence indicates the veteran's gastrointestinal 
problems, which occurred prior to the Persian Gulf War, were 
acute and transitory.  More recent records show he denied 
having any gastrointestinal problems.  Therefore, service 
connection on a direct basis is not warranted.  Because these 
symptoms did not manifest during the Persian Gulf War, 
service connection is warranted under § 3.317 only if they 
manifest to a degree of 10 percent of more.  As mentioned, 
treatment records since his separation from service indicate 
he has denied any gastrointestinal problems.  Therefore 
service connection is not warranted under § 3.317.

For these reasons, the claims for service connection for 
chronic fatigue, sleep disturbances, and gastrointestinal 
symptoms must be denied because the preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for chronic fatigue as a 
manifestation of an undiagnosed illness is denied.

The claim for service connection for sleep disturbances as a 
manifestation of an undiagnosed illness is denied.

The claim for service connection for gastrointestinal 
symptoms as a manifestation of an undiagnosed illness is 
denied


REMAND

The veteran claims he has joint pain related to an 
undiagnosed illness.  Specifically, on his September 1995 
claim, he said he had a three-year history of shoulder pain.  
A June 1992 SMR, during the veteran's service with the Army 
National Guard, indicates the complained of right shoulder 
pain after sleeping on it and playing sports.  The impression 
was a muscle strain.  The report of a January 1996 VA 
examination indicates he complained of continuous right 
shoulder pain since the June 1992 incident.  On objective 
examination, he had full range of motion in the shoulder but 
pain was noted in the superior medial angle of the scapular 
area.  A note was made to rule out myofascial pain, but no 
diagnosis was given and there are no follow-up records.

Service connection may be warranted for this injury on a 
direct basis since it occurred during training with the Army 
National Guard.  Service connection may also be warranted 
under § 3.317, but a VA medical examination and opinion are 
needed for further clarification.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The veteran also contends he has respiratory problems due to 
an undiagnosed illness.  During service, he complained of 
shortness of breath and chest pain.  An echocardiogram (EKG) 
was normal and no diagnosis was given.  The report of a 
January 1994 VA examination indicates he reported seasonal 
sinusitis.  His lungs were clear and there was no evidence of 
asthma.  The July 1994 Persian Gulf Registry that was 
completed by him indicates he complained of breathing heavily 
with minimal effort.  The report of a February 1996 VA 
examination indicates he had tested positive for tuberculosis 
in 1987 and took medication for two years.  On objective 
physical examination, there were no signs of any residuals 
and no other abnormalities.  A December 1996 VA note 
indicates he denied any shortness or breath or other 
respiratory problems.  Given this unclear history, a VA 
medical examination and opinion are needed to make a 
determination with regard to this claim.

In addition, the veteran claims he has neurologic symptoms 
and cognitive impairment due to an undiagnosed illness.  The 
July 1994 Persian Gulf Registry indicates he complained of 
problems with his short-term memory and difficulty 
concentrating.  He said he felt like he always had to read 
everything twice.  The report of a September 1994 
neuropsychological evaluation indicates he had some 
difficulties in sensorimotor functioning.  He also had 
neuropsychological dysfunction involving occasional instances 
of dysnomia or word-finding difficulty and constructional 
problems.  The doctor's conclusion was that there was little 
or no evidence of brain dysfunction and no diagnosis was 
made.  A note was made to re-refer the veteran for 
neuropsychological evaluation in 18 to 24 months.  There are 
no records of any further testing. Therefore, a VA medical 
examination and opinion are also needed to make a 
determination with regard to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for the 
appropriate VA examinations to determine 
the nature, extent, and etiology of his 
right shoulder pain, respiratory problems, 
and neuralgic and cognitive impairment, 
which he alleges are due to his service in 
Southwest Asia during the Persian Gulf 
War.  All indicated tests and studies 
should be accomplished; and the claims 
folder should be made available to the 
examiner(s) for review.

The examiner(s) should state whether there 
are objective manifestations of joint 
pain, respiratory problems, neurologic 
symptoms, or cognitive impairment as 
undiagnosed illnesses.  The extent of such 
symptoms should also be noted.

The examiner(s) should also list all 
diagnosed conditions and state which 
symptoms, abnormal physical findings, and 
abnormal laboratory test results are 
associated with each.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to the 
examinations.

2.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


